SEC FILE NUMBER 000-06404 CUSIP NUMBER UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): x Form 10-K ¨ Form 20‑F ¨ Form 11-K ¨ Form 10-Q ¨ Form 10-D ¨ Form N-SAR ¨ Form N-CSR For Period Ended: December 31, 2012 ¨ Transition Report on Form10‑K ¨ Transition Report on Form20‑F ¨ Transition Report on Form11‑K ¨ Transition Report on Form10‑Q ¨ Transition Report on FormN‑SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PARTI– REGISTRANT INFORMATION Gateway Energy Corporation Full Name of Registrant Former Name if Applicable 1415 Louisiana Street, Suite 4100 Address of Principal Executive Office (Street and Number) Houston, TX 77002 City, State and Zip Code PARTII– RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b‑25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi‑annual report, transition report on Form10‑K, Form20‑F, Form 11‑K, FormN‑SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10‑Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b‑25(c) has been attached if applicable. PARTIII– NARRATIVE State below in reasonable detail the reasons why Forms10‑K, 20‑F, 11‑K, 10‑Q, 10-D, N‑SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The registrant’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012 (the “Report”) could not be filed by the prescribed due date of April 1, 2013 due to unforeseen delays in the collection and review of information and documents affecting disclosures in the Report. Accordingly, the registrant was unable to file such Report within the prescribed time period without unreasonable effort or expense. The registrant expects to file its Form 10-K for the fiscal year ended December 31, 2012 on or before April 16, 2013 in accordance with Rules 0-3 and 12b-25 of the Securities Exchange Act of 1934, as amended. PARTIV– OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification. Frederick M. Pevow, Jr. 713 336-0844 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). x Yes ¨ No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ¨ Yes x No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. GATEWAY ENERGY CORPORATION (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: April 1, 2013 By: /s/ Frederick M. Pevow, Jr. Frederick M. Pevow, Jr. President and Chief Executive Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18U.S.C.1001). General Instructions 1. This form is required by Rule12b‑25 (17CFR 240.12b‑25) of the General Rules and Regulations under the Securities Exchange Act of 1934. 2. One signed original and four conformed copies of this form and amendments thereto must be completed and filed with the Securities and Exchange Commission, Washington, D.C. 20549, in accordance with Rule0‑3 of the General Rules and Regulations under the Act. The information contained in or filed with the form will be made a matter of public record in the Commission files. 3. A manually signed copy of the form and amendments thereto shall be filed with each national securities exchange on which any class of securities of the registrant is registered. 4. Amendments to the notifications must also be filed on Form 12b‑25 but need not restate information that has been correctly furnished. The form shall be clearly identified as an amended notification. 5. Electronic Filers . This form shall not be used by electronic filers unable to timely file a report solely due to electronic difficulties. Filers unable to submit reports within the time period prescribed due to difficulties in electronic filing should comply with either Rule201 or Rule202 of RegulationS‑T (§232.201 or §232.202 of this chapter) or apply for an adjustment in filing date pursuant to Rule13(b) of RegulationS‑T (§232.13(b) of this chapter). 6. Interactive data submissions . This form shall not be used by electronic filers with respect to the submission or posting of an Interactive Data File (§232.11 of this chapter). Electronic filers unable to submit or post an Interactive Data File within the time period prescribed should comply with either Rule 201 or 202 of Regulation S-T (§232.201 and §232.202 of this chapter).
